UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2289


DERRICK ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

MAGISTRATE JUDGE L. PATRICK AULD; DISTRICT COURT JUDGE
THOMAS D. SCHROEDER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Max O. Cogburn, Jr., District Judge. (1:21-cv-00776-MOC-JEP)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Derrick Allen, Sr., appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing Allen’s complaint under 28 U.S.C. § 1915(e)(2)(B)

Allen’s complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Allen v. Auld, No. 1:21-cv-00776-

MOC-JEP (M.D.N.C. Nov. 15, 2021). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2